Citation Nr: 0807789	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-27 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1957 to 
October 1978. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The notice requirements of the Veterans Claims Assistance Act 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the veteran was not provided with VCAA 
notice with regard to this claim.  Thus, such notice must be 
provided on remand.

The record does not include the veteran's service treatment 
records.  Although it appears that some of the records may 
have been present at the time of a February 1979 rating 
decision, such records were not cited in the decision on 
appeal or statement of the case as being considered.  
Therefore, efforts to obtain copies of the veteran's service 
treatment records must be made.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. §3.159(c)(2) (2007).  

The veteran also contends that his diabetes mellitus was 
caused by exposure to Agent Orange while serving in Vietnam.  
Service connection may be granted on a presumptive basis for 
Type 2 diabetes mellitus due to exposure to certain herbicide 
agents.  However, the record reflects conflicting diagnoses 
of Type 2 diabetes and Type 1 diabetes.  The veteran's 
private physician, Dr. O, submitted a letter dated July 2003, 
stating in a conclusive fashion with no rationale that the 
veteran had been diagnosed with Type 2 diabetes.  However, 
medical records from this same physician dated between 1989 
and 2001 consistently indicate that the veteran was suffering 
from Type 1 diabetes.  VA medical records indicate that the 
veteran has Type 1 diabetes, which the VA examiner cites to 
in her VA examination report.  Moreover, there is some 
indication that the veteran's diabetes may be the result of 
pancreatitis.  Thus, the Board finds that a VA examination is 
necessary for an opinion to be provided following examination 
and claims file review as to which type of diabetes mellitus 
the veteran suffers from and whether such is related to 
service.  

It appears that the RO requested records from Saint Joseph's 
Hospital, specifying the dates of treatment as June 12, 2000 
to June 16, 2000.  However, the veteran's VA treatment 
records indicate that the veteran's pancreatitis episode was 
treated at Saint Joseph's in 1985, and the veteran indicated 
that he was treated for his only episode of pancreatitis in 
1984 at that facility.  The RO/AMC should request additional 
records from Saint Joseph's for this time period.      

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes what 
type of information and evidence is 
needed to substantiate a claim for 
service connection; as well as an 
explanation of the information needed 
to establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Attempt to secure the veteran's 
service medical records through 
official channels.  Should the RO/AMC 
determine that such records are 
unobtainable, the file should be 
annotated as such and the veteran 
notified of such.   

3.  After securing the necessary 
release, records from Saint Joseph's 
Hospital dated in 1984 and 1985 should 
be obtained.  In addition, VA treatment 
records from the Syracuse VAMC dating 
since October 2000 should be obtained.  

4.  Schedule the veteran for a VA 
examination by a physician specializing 
in the treatment of diabetes.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be performed and all findings 
should be reported in detail.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached.


(a) The examiner should order any 
objective testing deemed necessary to 
determine if the veteran suffers from 
Type 1 or Type 2 diabetes.  After 
examination of the veteran and review 
of the claims file, the examiner must 
indicate which type of diabetes the 
veteran has, and what evidence led to 
this conclusion.

(b) If the veteran suffers from Type 1 
diabetes, the examiner should indicate 
whether the veteran's diabetes is more 
likely, less likely, or at least as 
likely as not attributable to his 
military service, to include exposure 
to Agent Orange. 

5.  Thereafter, the RO/AMC should re-
adjudicate the claim for service 
connection for diabetes mellitus.  If 
the claim remains denied, the veteran 
should be issued a supplemental 
statement of the case, and be given an 
opportunity to respond before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



